DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 8-11 & 14-17 have been examined in this application. This communication is a Non-Final Rejection in response to the Application filed on November 7, 2019 and the Response to Restriction Requirement filed February 18, 2021. Claims 5-7, 12 & 13 stand withdrawn.
Election/Restrictions
Applicants’ election with traverse of Species I in the reply filed on February 18, 2021 is acknowledged. The traversal is on the ground(s) that all the species include similar features, and a search conducted for all the species at the same time would not be a serious burden. This is not found persuasive because the species differ in the features regarding introduction of the upconverting nanoparticle into the wellbore; and, as such, there is a search and/or examination burden as set forth in the restriction requirement (mailed January 28, 2021).
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 8-11 & 14 are objected to because of the following informalities:
Claims 8, 11 & 14 each recite “…or a combination comprising at least one of the foregoing” in one or more instances. To improve clarity of the claims, replacement of this limitation with -or a combination thereof- is required. Claim 9 is also objected to for being dependent on Claim 8.
Claim 10 recites the limitation “is surface modified with citric acid”. To improve clarity with respect to the “surface modification” as recited in parent Claim 1, replacement of this . Appropriate correction is required. 
Claim 14 recites “wherein measuring an optical property of the upconverting nanoparticle in the produced emulsion”. To improve clarity with respect to “measuring an optical property of the upconverting nanoparticle” as recited in parent Claim 1, replacement of this limitation with language such as -wherein the measuring of the optical property of the upconverting nanoparticle- is suggested. It is noted that measuring “in the produced emulsion” is not previously set forth. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, 8-11 & 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “…soluble or dispersible in water, a hydrocarbon oil, or a combination thereof” (emphasis added) in lines 4-5; wherein the recitation of “or” in two instances in combination is unclear. 
Claim 1 recites “…introducing an upconverting nanoparticle into a wellbore…..producing an emulsion from the wellbore, contacting the upconverting nanoparticle with the produced emulsion”; which is unclear. It is unclear how the nanoparticle is introduced into a wellbore but also contacted with the produced emulsion from the wellbore. As recited, the nanoparticle 
Further, Claim 1 recites the limitation “…identifying a zone that produces the emulsion or monitoring an amount of water or oil in the produced emulsion by measuring an optical property of the upconverting nanoparticle” (emphasis added); wherein the recitation of “or” in two instances in combination is unclear. It is also unclear whether or not the limitation “by measuring an optical property of the upconverting nanoparticle” applies to one or both of “identifying a zone” and “monitoring an amount”. 
Appropriate correction and/or clarification is required. Claims 2-4, 8-11 & 14-17 are also rejected for being dependent on Claim 1. The claims have been examined as best understood. 
Claim 2 recites “…wherein the optical property of the upconverting nanoparticle is measured within the wellbore” (emphasis added). As discussed above with respect to Claim 1, it is unclear how the nanoparticle is introduced into a wellbore, contacted with the produced emulsion from the wellbore, and the optical property of the nanoparticle measured within the wellbore. As recited, the nanoparticle appears to be in the wellbore, makes contact with the emulsion that appears to be outside the wellbore, and the optical property of the nanoparticle is measured in the wellbore; which is unclear in combination.
Appropriate correction and/or clarification is required. Claims 15-17 are also rejected for being dependent on Claim 2. The claims have been examined as best understood.
Claim 3 recites “identifying the amount of water or oil”. It is unclear how “monitoring” the amount (as recited in parent Claim 1) and “identifying” the amount are distinct from each other. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 11 recites “a coating”. It is unclear whether or not the coating is distinct from the “surface modification” as recited in parent Claim 1. If distinct, it is unclear how both a coating and a surface modification are present as instantly claimed. Further, the instant specification (see for example [0077] & [0081]) appears to describe a coating and a surface modification as alternatives; and, as such, it is unclear how both are present as instantly claimed. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 15 is unclear in its entirety; and, as such, the scope, metes and bounds of the claim are unclear. A few issues are listed below; however, the list is not comprehensive as the claim is unclear in its entirety.
Claim 15 recites “qualitatively distinguishable upconverting nanoparticle”; wherein it is unclear what the comparison is against – qualitatively distinguishable from the nanoparticle of parent Claim 1 OR from the nanoparticles injected into the remaining plurality of production zones OR both?
Claim 15 recites “when exposed”; wherein it is unclear whether or not limitations associated with this limitation are necessarily required due to the recitation of “when”. 
Claim 15 recites “…producing the emulsion from one or more the plurality of the production zones, the produced emulsion containing the upconverting nanoparticle”. It is unclear whether or not “the emulsion” and “the upconverting nanoparticle” are the same as the emulsion and upconverting nanoparticle of parent Claim 1. If the same, it is unclear how the nanoparticles are also qualitatively distinguishable? Further, it is also unclear how one emulsion containing the same nanoparticle is produced from a plurality of zones containing qualitatively distinguishable nanoparticles. 
Appropriate correction and/or clarification is required. Claims 16 & 17 are also rejected for being dependent on Claim 15. The claims have been examined as best understood. 
Claim 16 recites “…detecting the zone that produced the emulsion by measuring an optical property of the upconverting nanoparticle in the produced emulsion”. It is unclear whether “the zone” refers to the zone of parent Claim 1 or one of the plurality of production zones of Claim 15. Further, for reasons discussed above with respect to Claim 15, the recitation of “the emulsion” and “the upconverting nanoparticle” is unclear. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 17 recites “…wherein the monochromatic wavelength is about 980 nanometers”. The recitation “about” is unclear, as it allows for different wavelengths and not necessarily a single monochromatic wavelength. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 & 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0022804), in view of Pursley et al. (US 2015/0105302).
With respect to Claim 1, Gupta discloses a method of monitoring well production, the method comprising: introducing an upconverting nanoparticle into a wellbore, the upconverting nanoparticle having a host material, a dopant, and a surface modification such that the upconverting nanoparticle is soluble or dispersible in water, a hydrocarbon oil, or a combination thereof; producing a fluid from the wellbore (Gupta: Sections [0010]-[0019], [0031], [0054] & [0100]), contacting the upconverting nanoparticle with the produced fluid; exposing the upconverting nanoparticle to an excitation radiation from an electromagnetic radiation source; and identifying a zone that produces the fluid or monitoring an amount of water or oil in the produced fluid by measuring an optical property of the upconverting nanoparticle (Gupta: Sections [0030]-[0043]).
The reference, however, fails to explicitly disclose the produced fluid as an “emulsion” as instantly claimed.
Pursley teaches systems, methods and compositions for well treatment therein, wherein it is taught that oil is known to be generally produced in emulsion form (Pursley: Sections [0002] & [0005]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Gupta with the aforementioned teachings of Pursley to produce the fluid in a known form, such as an emulsion, in order to yield predictable results in well treatment and/or monitoring. (Pursley: Sections [0002] & [0005]).
With respect to Claim 2, the combined references of Gupta and Pursley teach the method as provided above with respect to Claim 1. Gupta further discloses “…wherein the optical property of the upconverting nanoparticle is measured within the wellbore” (Gupta: Sections [0015]-[0019], [0035]-[0037] & [0051]). 
With respect to Claim 3, the combined references of Gupta and Pursley teach the method as provided above with respect to Claim 1. Gupta further discloses identifying the 
With respect to Claim 4, the combined references of Gupta and Pursley teach the method as provided above with respect to Claim 1. Gupta further discloses “…wherein the upconverting nanoparticle is introduced into the wellbore in a fracturing fluid” (Gupta: Sections [0015]-[0019]).
With respect to Claim 14, the combined references of Gupta and Pursley teach the method as provided above with respect to Claim 1. Gupta further discloses wherein measuring an optical property of the upconverting nanoparticle in the produced fluid comprises measuring adsorption spectrum, an emission spectrum, an absorption intensity, a peak absorption wavelength, a peak emission wavelength, an emission intensity of the upconverting nanoparticle, or a combination comprising at least one of the foregoing (Gupta: Sections [0029]-[0042]).
With respect to Claim 15, the combined references of Gupta and Pursley teach the method as provided above with respect to Claim 2. Gupta further discloses further comprising injecting into each of a plurality of production zones a fluid comprising a qualitatively distinguishable upconverting nanoparticle, and producing the fluid from one or more the plurality of the production zones, the produced fluid containing the upconverting nanoparticle (Gupta: Sections [0015]-[0019], [0039], [0045] & [0054]).
Gupta further teaches embodiments wherein the injected nanoparticle emits a different color of light when exposed to an excitation radiation having a monochromatic wavelength (Gupta: Sections [0030], [0035], [0053] & [0058]). As such, although the reference fails to explicitly disclose the emission of different color light with respect to the upconverting 
With respect to Claim 16, the combined references of Gupta and Pursley teach the method as provided above with respect to Claim 15. Gupta further discloses detecting the zone that produced the fluid by measuring an optical property of the upconverting nanoparticle in the produced fluid (Gupta: Sections [0015]-[0019]).
With respect to Claim 17, the combined references of Gupta and Pursley teach the method as provided above with respect to Claim 15. Gupta further discloses wherein the wavelength is about 980 nanometers (Gupta: Section [0030]; wherein the disclosed spectrums are considered to include a wavelength as instantly claimed).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0022804), in view of Pursley et al. (US 2015/0105302), further in view of Van Herzen et al. (US 2016/0097750).
With respect to Claim 8, the combined references of Gupta and Pursley teach the method as provided above with respect to Claim 1. The combined references, however, fail to disclose the host material and the dopant selected from the list as instantly claimed.
Van Herzen teaches methods employing tracers in subterranean applications therein, wherein tracers are employed, and include upconverting nanoparticles with a host material and dopant as instantly claimed in order to provide controlled/slow release of the tracers thereby providing extended surveillance periods (Van Herzen: Sections [0007]-[0018], [0031], [0046]-[0051] & [0071]-[0074]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined 
With respect to Claim 9, the combined references of Gupta, Pursley and Van Herzen teach the method as provided above with respect to Claim 8. Van Herzen further teaches the dopant components in an amount range that encompasses the range as instantly claimed (Van Herzen: Sections [0046]-[0051]). 
To the extent Van Herzen fails to teach an amount in the range as instantly claimed, it is noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for monitoring subterranean operations, and a finite number of identified, predictable solutions including injecting a composition comprising upconverting nanoparticles comprising dopant components as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Gupta, Pursley and Van Herzen, one of ordinary skill in the art could have pursued a desired amount, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 10, the combined references of Gupta and Pursley teach the method as provided above with respect to Claim 1. Gupta further teaches wherein the nanoparticle is surface modified with suitable hydrophilic/hydrophobic groups (Gupta: Sections 
Van Herzen teaches methods employing tracers in subterranean applications therein, wherein tracers are employed, and include upconverting nanoparticles with surface modification with groups such as carboxylic acid in order to provide controlled/slow release of the tracers thereby providing extended surveillance periods (Van Herzen: Sections [0007]-[0018] & [0070]-[0074]). 
As such, before the effective filing date of the claimed invention, there had been a recognized need in the art for monitoring subterranean operations, and a finite number of identified, predictable solutions including injecting a composition comprising upconverting nanoparticles surface modified with hydrophilic/hydrophobic groups and carboxylic acid groups as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Gupta, Pursley and Van Herzen, one of ordinary skill in the art could have pursued a desired surface modification material comprising one or more carboxylic acid groups, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 11, the combined references of Gupta and Pursley teach the method as provided above with respect to Claim 1. The combined references, however, fail to disclose wherein the upconverting nanoparticle has a coating selected from the list as respectively claimed.

As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Gupta with the aforementioned teachings of Van Herzen to employ an upconverting nanoparticle with a coating as instantly claimed in order to provide controlled/slow release of the material and thereby providing extended surveillance periods. (Van Herzen: Sections [0007]-[0018] & [0070]-[0074]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1-4, 8-11 & 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 5-9 & 11-13 of U.S. Patent No. 10,502,040 (‘040 hereinafter), in view of Gupta et al. (US 2017/0022804), further in view of Pursley et al. (US 2015/0105302). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application overlap in scope with those of ‘040, in view of the teachings of Gupta and/or Pursley, and do not contain any additional limitations that are patentably distinguishable. The instant application discloses a method of monitoring well production employing upconverting nanoparticles and measuring the optical property, which overlaps in scope with ‘040 which discloses a method of monitoring well production employing upconverting nanoparticles and measuring the optical property. The missing elements as instantly claimed are considered taught by Gupta and/or Pursley for reasons as set forth above. As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the claims of ‘040 with the aforementioned teachings of Gupta and/or Pursley, as instantly claimed, in order to yield predictable results in well monitoring. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANURADHA AHUJA/Primary Examiner, Art Unit 3674